 Case 1:18-cv-00624-RGA Document 17 Filed 03/04/19 Page 1 of 2 PageID #: 90



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 Be Labs, Inc.,                               )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )      C.A. No. 1:18-cv-00624-RGA
                                              )
 ADTRAN, Inc.                                 )      JURY TRIAL DEMANDED
                                              )
                Defendant.                    )
                                              )

             STIPULATION TO VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Be Labs, Inc.

(Be Labs”) and Defendant ADTRAN, Inc. (“ADTRAN”) stipulate to dismiss all claims by Be

Labs against ADTRAN and all counterclaims by ADTRAN against Be Labs made therein with

prejudice to the re-filing the same.

       Be Labs and ADTRAN further stipulate that all costs and expenses relating to this

litigation (including attorney and expert fees and expenses) shall be borne solely by the party

incurring the same.




                                                                                                  |1
 Case 1:18-cv-00624-RGA Document 17 Filed 03/04/19 Page 2 of 2 PageID #: 91



 STAMOULIS & WEINBLATT LLC               MORRIS JAMES LLP

                                          /s/ Kenneth L. Dorsney
/s/ Stamatios Stamoulis                  Kenneth L. Dorsney (#3726)
Stamatios Stamoulis (#4606)              500 Delaware Avenue, Suite 1500
Richard C. Weinblatt (#5080)             Wilmington, DE 19801
800 N. West Street, Third Floor          (302) 888-6800
Wilmington, DE 19801                     kdorsney@morrisjames.com
(302) 999-1540
Stamoulis@swdelaw.com                    David Yang
Weinblatt@swdelaw.com                    Matthew Hawkinson
                                         925 N. La Brea Avenue, 4th Floor
Isaac Rabicoff                           Los Angeles, CA 90038
(Pro Hac Vice Admission Pending)         (213) 634-0370
Kenneth Matuszewski                      dyang@hycounsel.com
(Pro Hac Vice Admission Pending)         mhawkinson@hycounsel.com
Rabicoff Law LLC
73 W. Monroe St.                         Attorneys for Defendant/Counterclaim
Chicago, IL 60603                        Plaintiff
isaac@rabilaw.com
kenneth@rabilaw.com


Attorneys for Plaintiff/Counterclaim
Defendant

Dated: March 4, 2019

SO ORDERED this ____ day of _________________, 2019.



                                           ______________________________
                                           United States District Judge




                                                                                |2
